PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Andrew Barker et al
Application No. 15/574,637
Filed: 16 Nov 2017
For: Automatic Compensation for the Light Attenuation Due to Epidermal Melanin in Skin Images
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 19, 2022, which is being treated under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The request under 37 CFR 3.81(b) is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The certificate of correction filed July 19, 2022 indicate –Kent Imaging Inc.--as the assignee.  The assignment record does not show Kent Imaging Inc. was submitted for recordation as set forth in § 3.11 before issuance of the patent on August 27, 2019.  Therefore, this petition cannot be accepted until a proper certificate of correction is received.

Inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions